Citation Nr: 0208040	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  01-06 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of the 30 percent rating for mitral valve 
prolapse.

(The issue of entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code will be the subject of a separate decision.)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that implemented a December 1996 Board decision that 
established service connection for mitral valve prolapse.  
The veteran perfected an appeal with respect to the initial 
(noncompensable) disability evaluation assigned.  During the 
course of this appeal, a 10 percent evaluation was assigned 
effective June 11, 1986, and a 30 percent evaluation was 
assigned effective January 12, 1998.  A hearing was held 
before the undersigned Board member in Washington, D.C. in 
April 2002, during which the veteran clearly indicated that 
he was not in disagreement with the 30 percent evaluation now 
assigned for the service-connected  mitral valve prolapse, 
but rather the effective date assigned for the evaluation.  
As such the issue in appellate status is as characterized 
above.  


FINDINGS OF FACT


1.  The veteran served on active duty from August 1980 to 
June 1986.

2.  In June 1986, the RO received from the veteran a claim of 
entitlement to service connection for mitral valve prolapse; 
service connection was established for mitral valve prolapse 
by a December 1996 Board decision.  

3.  Prior to January 12, 1998, the evidence of record did not 
demonstrate that the veteran's service-connected mitral valve 
prolapse was analogous to complete auriculoventricular block 
without syncope, or that a pacemaker had been inserted; that 
the disorder was analogous to rheumatic heart disease; that 
it was analogous to arteriosclerotic heart disease following 
after six months following acute illness from coronary 
occlusion or thrombosis, or with a history of substantiated 
angina attacks, when ordinary manual labor is feasible; or 
that the veteran had hypertension or a heart valve replaced. 

CONCLUSION OF LAW

The criteria for an effective date earlier than January 12, 
1998, for the assignment of a 30 percent evaluation for the 
veteran's service connected mitral valve prolapse, have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7000, 7005, 7007, 7015, 
7016 (1997); 38 C.F.R. §§ 3.400,  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  As will be 
discussed below, earlier effective date claims, such as the 
one before the Board in the decision below, generally involve 
a determination as to when a claim was received or when 
entitlement to certain benefits arose.  The relevant evidence 
to review is already of record, and the veteran does not 
claim otherwise.  In any event, through the issuance of the 
July 2001 statement of the case and through discussion during 
the April 2002 VA Central Office hearing, the veteran had 
been put on notice as to the evidence generally necessary to 
substantiate such claims.

A review of the record reflects that on June 17, 1986, the RO 
received from the veteran a claim of entitlement to service 
connection for mitral valve prolapse (VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation From Service), and that ultimately, by a Board 
decision dated in December 1996, service connection for this 
disorder was established.  In implementing this decision, the 
RO assigned a noncompensable evaluation for the service-
connected mitral valve prolapse, effective June 11, 1986, the 
day following the veteran's separation from service.  See 
38 C.F.R. § 3.400(b)(2) (2001).  By a decision dated in 
November 1998, the RO granted a 10 percent disability 
evaluation effective from June 11,1986, and in October 2001 
granted a 20 percent disability effective January 12, 1998.  

The veteran asserts that an earlier effective date for the 30 
percent evaluation assigned is in order.  In this regard, the 
Board notes that the governing legal criteria provide that 
the effective date of an award of compensation is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).

Turning to the relevant evidence of record, it is noted that 
the veteran was diagnosed with mitral valve prolapse in 
service.  Medical Board records dated in January 1986 reflect 
this diagnosis as well as chest pain of noncardiac origin.  
VA records reflect that chest X-rays taken in August 1986 
found the veteran's heart to be normal in size and 
configuration, with no evidence of active pulmonary disease. 
Tests accomplished in August 1986, including an 
electrocardiogram (EKG) and an echocardiogram (ECHO), showed 
left and right atrial enlargement, a normal aortic valve, no 
mitral or tricuspid regurgitation, no mitral valve prolapse, 
and a slightly thick anterior mitral leaflet.  On examination 
of August 1986, blood pressure readings of 140/80, 140/82, 
and 140/82 were indicated.  

A record from Gerald I. Shugall, M.D. reflects that the 
veteran seen by him in December 1987, at which time he 
complained of less frequent and milder episodes of chest 
pain, intermittent palpitations, but no sustained tachardia 
or syncope.  The veteran noted that these symptoms occur with 
emotional stress, and indicated that he did not experience 
shortness of breath with ordinary activity, nocturnal 
dyspnea, or nocturnal edema.  Blood pressure readings of 
130/82 and 138/88 are noted.  Cardiovascular examination 
revealed no abnormality of the jugular venous pulse or 
pressure, that the left apical impulse was normal in size and 
thrust, and that there was no evidence of right ventricular 
enlargement.  Auscultation revealed a mid systolic click at 
the apex, but no murmur of gallops.  The impression noted was 
possible mitral valve prolapse (click only, no murmur).  

VA records further reflect that chest X-rays taken in May 
1988 revealed that the heart was at the upper limit of normal 
in transverse diameter and that the aorta was normal in size.  
An ECHO accomplished in May 1988 was normal, with mild 
concentric all thickening noted.  

Another ECHO was accomplished in October 1988, the report of 
which reflects that no significant echocardiographic 
abnormalities were detected and that the study appeared to be 
within normal limits.  

A January 1994 letter from Hector Collison, M.D. reveals that 
the veteran presented for examination at that time and denied 
a history of chest pain, shortness of breath, palpitations, 
dyspnea on exertion, paroxysmal nocturnal dyspnea, orthopnea, 
or lung edema.  He also denied a history of rheumatic fever.  
Cardiovascular examination revealed a blood pressure reading 
of 130/70, normal S1 and S2, and that midsystolic click and 
murmur was appreciated.  A resting EKG revealed sinus 
bradycardia with increased voltage probably consistent with 
the veteran's age, and an ECHO showed all cardiac chambers to 
be normal in size, that left ventricular function was normal 
with no hypertrophy, and that there was midsystolic prolapse 
in the mitral valve with a trace mitral valve regurgitation 
on cardiac Doppler.  Dr. Collison's conclusion was that the 
veteran had classic mitral valve prolapse syndrome with trace 
mitral valve regurgitation.  He noted that since the veteran 
was otherwise asymptomatic no medical therapy was needed at 
that time.  

During a November 1996 Board hearing the veteran testified 
that he experiences shortness of breath, gets dizzy, has 
intermittent chest pain, and thinks that his blood pressure 
had gone up.  

A VA examination was accomplished in August 1998, the report 
of which reflects that the veteran's blood pressure was 
140/84, and that he indicated that shortness of breath, 
dizziness, chest pain, and that increased blood pressure 
persisted.  The veteran was diagnosed with a past history of 
mitral valve prolapse with regurgitation.  Another VA 
examination was accomplished in September 1998, at which time 
the veteran's blood pressure was 130/80, and physical 
examination was within normal limits, with no evidence of a 
heart condition to include mitral valve prolapse.  

During the April 2002 Board hearing, the veteran argued that 
his mitral valve prolapse was initially (noncompensably) 
evaluated under the wrong diagnostic code but that when the 
correct code was applied in 1997, he was granted a 10 percent 
evaluation.  He added that when new criteria were applied he 
was granted a 30 percent evaluation, and that since the 10 
percent rating was effective back to 1986, the 30 percent 
evaluation should have been effective from then as well.  

Essentially, the veteran contends that the 30 percent 
evaluation assigned for the service-connected mitral valve 
prolapse should be effective from June 11, 1986, the 
effective date of the grant of service connection.  

Again, it is noted that the effective date of an award of 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).

The Board notes that during the pendency of this appeal, the 
criteria for evaluating cardiovascular disabilities were 
changed and the new regulations became effective on January 
12, 1998.  See 62 Fed. Reg. 65207 (1997).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  As such, the 
criteria for evaluating cardiovascular disabilities in effect 
prior to January 1998 will be considered in determining 
whether an earlier effective date for the 30 percent 
evaluation is warranted.  As noted above, the service-
connected mitral valve prolapse was increased to 30 percent 
effective January 12, 1998, and the veteran is not seeking an 
increase of that evaluation.  Therefore, the criteria 
effective from that date is not for consideration. 

That said, it is noted that prior to January 12, 1998, the 
veteran's mitral valve prolapse was evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (1997) by analogy.  See 
38 C.F.R. § 4.20.  A 10 percent evaluation under this code 
contemplates incomplete auriculoventricular block without 
syncope but occasionally symptomatic.  A 30 percent rating 
under this code contemplates complete auriculoventricular 
block without syncope or minimum rating when pacemaker has 
been inserted.  

Taking into account all of the medical evidence set out 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date earlier than 
January 12, 1998, for the 30 percent evaluation for mitral 
valve prolapse.  Clearly, the evidence discussed above does 
not support a 30 percent evaluation under Diagnostic Code 
7015 prior to January 12, 1998.  For the relevant time period 
(i.e. from June 1986 to January 1998) the veteran's 
disability picture attributable to mitral valve prolapse 
included only subjective findings of occasional chest pain, 
intermittent dizziness, and shortness of breath (it is noted 
that the latter symptoms were denied by the veteran 
throughout the record until the November 1996 hearing).  
There is no indication that the manifestations of the 
veteran's mitral valve prolapse were analogous to complete 
auriculoventricular block without syncope, and certainly a 
pacemaker has not been inserted, as would be necessary to 
warrant a 30 percent evaluation under Diagnostic Code 7015.  

The Board has also reviewed other potentially applicable 
Diagnostic Codes; however, the veteran's mitral valve 
prolapse is not analogous to rheumatic heart disease; is not 
analogous to arteriosclerotic heart disease following after 
six months following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated angina 
attacks, when ordinary manual labor is feasible; and, the 
veteran did not (and does not) have hypertension nor has he 
had a heart valve replaced.  As such, a 30 percent evaluation 
prior to January 12, 1998, is not warranted under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7005, 7007, or 7016 (1997), 
respectively.  

Regarding the veteran's argument that the 30 percent 
evaluation should have been established effective from 1986 
since his claim was ongoing (which is what he seemed to be 
arguing during the April 2002 Board hearing), the Board again 
points out that, while true that his original claim was 
ongoing, the effective date of an award based on a claim for 
an increase in disability compensation (in this case, 
technically speaking, the initial evaluation assigned, see 
Fenderson v. West, 12 Vet. App. 119 (1999)) is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later; and, in this case, it is clear that the veteran was 
not entitled to a 30 percent disability evaluation for his 
service-connected mitral valve prolapse prior to January 12, 
1998, i.e. that entitlement had not arisen prior to that 
time.  

Finally, the Board also points out that the 10 percent 
evaluation effective from 1986 was not granted until a 
November 1998 decision (and not in 1997, as testified by the 
veteran), in which the RO resolved reasonable doubt in the 
veteran's favor and appears to have retroactively applied, 
incorrectly, the "new" criteria for evaluating 
cardiovascular disorders in granting the compensable 
evaluation (although it is noted that the decision was 
rendered prior to VAOPGCPREC 3-2000).  Incorrect diagnostic 
code  criteria were not applied prior to that time, as argued 
by the veteran, rather the "old" criteria was applied, and 
when applying the new criteria, the RO was of the opinion 
that a higher evaluation was warranted.  In any event a 30 
percent disability evaluation was not warranted under any of 
the "old" diagnostic codes for cardiovascular disorders.

In deciding this issue, the Board is most sympathetic and 
recognizes that it is apparent that the veteran's service-
connected mitral valve prolapse is a disabling condition.  
However, absent medical evidence demonstrating that the 
diagnostic criteria for a 30 percent disability evaluation 
were met prior to January 1998, the Board is without 
authority to grant the VA benefit sought on appeal.  
Accordingly, the appeal is denied.


ORDER

An effective date earlier than January 12, 1998, for the 
assigned 30 percent evaluation for service-connected mitral 
valve prolapse is denied



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

